SEC. File Nos. 002-86838 811-03857 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 58 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 58 AMERICAN FUNDS INSURANCE SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Steven I. Koszalka, Secretary American Funds Insurance Series 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on September 17, 2012, pursuant to paragraph (b) of rule 485. EXPLANATORY NOTE This Post-Effective Amendment No. 58 to the Registration Statement contains a Prospectus and Statement of Additional Information describing the Protected Asset Allocation Fund a series of the Registrant. This Post-Effective Amendment to the Registration Statement is organized as follows: (a)Prospectus relating to the Protected Asset Allocation Fund; (b)Statement of Additional Information relating to the Protected Asset Allocation Fund and (c) Part C Information relating to all series of the Registrant. The Prospectus and Statements of Additional Information for the other series of the Registrant are not affected hereby. [logo American Funds(R)] The right choice for the long term(R) Protected Asset Allocation Fund (American Funds Insurance Series(R)) PROSPECTUS Class P1 shares September 17, 2012 TABLE OF CONTENTS 1 Investment objective 1 Fees and expenses of the fund 1 Principal investment strategies 2 Principal risks 3 Investment results 3 Management 4 Tax information 4 Payments to broker-dealers and other financial intermediaries 5 Investment objectives, strategies and risks 7 Information regarding the underlying fund 7 Management and organization 9 Purchase and redemptions of shares 11 Plan of distribution 11 Fund expenses 11 Distributions and taxes THE U.S. SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. INVESTMENT OBJECTIVE The fund's investment objective is to provide you with high total return (including income and capital gains) consistent with preservation of capital over the long term while seeking to manage volatility and provide downside protection. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold an interest in Class P1 shares of the fund. It does not reflect insurance contract fees and expenses. If insurance contract fees and expenses were reflected, expenses shown would be higher. ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT) CLASS P1 Management fees 0.25% Distribution fees None
